COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
                                           NO.
2-08-368-CV
 
PHILLIP AMBURN AND ALL
OCCUPANTS OF 7220                       APPELLANT 
RAGAN PLACE, THE COLONY, TEXAS                                                    
                                                                                                           
 
                                                      V.
 
HSBC BANK USA, N.A.                                                           APPELLEE
 
                                                   ----------
 
            FROM
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                                                  ------------
 
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                                  ------------
 
On September 16, 2008 and
September 26, 2008  we notified
appellant, in accordance with rule of appellate procedure 42.3(c), that we
would dismiss this appeal unless the $175 filing fee was paid.  See Tex. R. App. P. 42.3(c).  Appellant has not paid the $175 filing
fee.  See Tex. R. App. P. 5,
12.1(b).




Because appellant has failed
to comply with a requirement of the rules of appellate procedure and the Texas
Supreme Court=s order of
August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs
of this appeal, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER CURIAM
 
 
PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.  
 
DELIVERED:  October 16, 2008.  




[1]See Tex.
R. App. P. 47.4.


[2]See
Supreme Court of Tex., Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).